      Case 1:18-cr-02023-SAB         ECF No. 114   filed 07/10/20   PageID.370 Page 1 of 8




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Thomas J. Hanlon
 4
     Assistant United States Attorney
     402 E. Yakima Ave., Suite 210
 5   Yakima, WA 98901
 6   Telephone: (509) 454-4425

 7
 8                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 9
10
11   UNITED STATES OF AMERICA,                          )    NO: 1:18-CR-02023-SAB-1
                                                        )
12
                            Plaintiff,                  )
13                                                      )    PLAINTIFF’S SENTENCING
             vs.                                        )    MEMORANDUM
14
                                                        )
15   DONAVAN THOMAS CULPS,                              )
16                                                      )
                            Defendant.                  )
17                                                      )
18
19          Plaintiff, United States of America, by and through William D. Hyslop,
20
     United States Attorney for the Eastern District of Washington, and Thomas J.
21
22   Hanlon, Assistant United States Attorney, submits the following sentencing
23
     memorandum:
24
25
26
27
28

     Government’s Sentencing Memorandum       1
      Case 1:18-cr-02023-SAB         ECF No. 114        filed 07/10/20   PageID.371 Page 2 of 8




 1                                                 I.
 2
                   BASE OFFENSE LEVEL AND ENHANCEMENTS
 3
 4
            The government agrees with the calculations contained in the Presentence

 5   Investigation Report (“PSIR.”) The Total Offense Level is 35; Criminal History
 6
     Category VI, with an advisory guideline imprisonment range of 292-365 months.
 7
 8                                                 II.
 9
                    SENTENCING FACTORS UNDER 18 U.S.C. §3553(a)
10
            “The overarching statutory charge for a district court is to “impose a
11
12   sentence sufficient, but not greater than necessary” to reflect the seriousness of the
13
     offense, promote respect for the law, and provide just punishment; to afford
14
15   adequate deterrence; to protect the public; and to provide the defendant with
16   needed educational or vocational training, medical care, or other corrections
17
     treatment.” United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008)(en
18
19   banc)(quoting 18 U.S.C. § 3553(a) and (a)(2)). “The touchstone of
20
     ‘reasonableness’ is whether the record as a whole reflects rational and meaningful
21
22   consideration of the factors enumerated in 18 U.S.C. § 3553(a).” United States v.

23   Ressam, 679 F.3d 1069, 1089 (9th Cir. 2012)(quoting United States v. Tomko, 562
24
     F.3d 558, 568 (3d Cir. 2009)(en banc).
25
26
27
28

     Government’s Sentencing Memorandum       2
         Case 1:18-cr-02023-SAB                ECF No. 114          filed 07/10/20          PageID.372 Page 3 of 8




 1              1. The nature and circumstances of the offense and the history and
                   characteristics of Defendant.
 2
 3              In late March 2016, Felina Metsker (“Metsker”) was murdered. Metsker had
 4
     previously been in a romantic relationship with the Defendant. On April 1, 2016,
 5
 6   Special Agent P. Orth (“Agent Orth”) of the Federal Bureau of Investigation

 7   (“FBI”) and Detective T. Beebe (“Detective Beebe”) of the Yakama Nation Police
 8
     Department discovered the crime scene. Due to their observations, it appeared that
 9
10   someone had been shot inside of Metsker’s residence. Furthermore, it appeared
11
     that the body had been dragged out of the residence. Metsker’s remains were later
12
13   discovered in a desolate area near 17500 Fort Road, White Swan, Washington.

14              As the investigation progressed, George Skylar Cloud and Neil Cloud were
15
     identified as suspects in the murder. On April 9, 2016, George Cloud was arrested
16
17   for an unrelated matter and placed in the Yakama Nation jail 1.
18
                In late April 2016, while in the Tribal jail, George Cloud allegedly confessed
19
     to the Defendant that he had murdered Metsker. The Defendant physically
20
21   assaulted Cloud after hearing the confession. 2 The Defendant was later turned
22
     over to federal law enforcement for unrelated charges. The Defendant was
23
24   subsequently released from custody.
25
26
27
     1
         Cloud has been in tribal, state, and/or federal confinement since April 9, 2016.
28   2
         The assault was captured on the tribal jail video system.

     Government’s Sentencing Memorandum                      3
         Case 1:18-cr-02023-SAB                ECF No. 114           filed 07/10/20        PageID.373 Page 4 of 8




 1              In August 2017, Tara Cloud contacted the YNPD and reported that Neil
 2
     Cloud (“Neil”) was missing. Tara Cloud was aware of rumors that Neil had been
 3
 4
     murdered due to his involvement in the murder of Metsker.

 5              In September 2017, the Defendant murdered a male in Cheney, Washington.
 6
     The Defendant was subsequently apprehended and confessed to the murder. The
 7
 8   Defendant later confessed that he had also murdered Neil. The Defendant
 9
     disclosed the area where he had dumped Neil’s body. On September 18, 2017, a
10
     detective with the YNPD found Neil’s decomposed body.
11
12              As the investigation progressed, Special Agent J. Terami (“Agent Terami”)
13
     interviewed the George Thompson (“Thompson”), the Defendant, and additional
14
15   witnesses. Agent Terami learned that Cody Spencer, Thompson, and Neil traveled
16   to 3960 Barkes Road, White Swan, Washington 3. This is the same location where
17
     Metsker had been murdered. The Defendant ran to the car and began punching
18
19   Neil though the open car window. The Defendant pulled Neil out of the vehicle.
20
     Neil was yelling, “why?” The Defendant responded, “you know why!”                                              The
21
22   Defendant began beating Neil. Neil was yelling that he was “sorry.” Due to the

23   beating, Neil was rendered unconscious. Thompson went back to his vehicle and
24
     obtained zip ties. Thompson walked back to Neil and attempted to use the zip ties
25
26   to restrain him. The Defendant did not want Neil to escape. Neil was dragged to a
27
28   3
         It is unknown if Neil was brought to this residence as part of a plan/scheme, or if it was coincidental.

     Government’s Sentencing Memorandum                       4
         Case 1:18-cr-02023-SAB           ECF No. 114        filed 07/10/20       PageID.374 Page 5 of 8




 1   location near where Metsker’s trailer had been located. Neil woke up, was crying,
 2
     and asked the Defendant to stop. Neil stated, “I didn’t do it.” The Defendant
 3
 4
     began stabbing Neil and slit his throat. 4 After the murder, the Defendant and

 5   Thompson dug a hole. Neil was placed in the hole. Neil’s body remained in the
 6
     hole for approximately 4-5 days. The body was later moved and dumped in a
 7
 8   remote location.
 9
             2. The need for the sentence imposed to reflect the seriousness of the
10              offense, promote respect for the law, and to provide just punishment.
11
             The current offense is serious. The government submits that a sentence of
12
13
     292 months imprisonment, followed by five years of supervised release, will

14   promote respect for the law and provide just punishment.
15
             3. The need for the sentence imposed to afford adequate deterrence to
16              criminal conduct.
17
             The Defendant was involved in a serious and violent offense. The
18
19   Defendant has served multiple prison terms over the past 16 years. Despite these
20
     prior terms of incarceration, the Defendant has not been deterred from engaging in
21
22   criminal acts.

23           4. The need for the sentence imposed to protect the public from further
24              crimes of Defendant.
25           A term of imprisonment is required to protect the public. The Defendant is
26
     clearly a danger to the community. The Defendant has a lengthy criminal history
27
     4
      S/A Terami conducted a recorded interview with the Defendant. The Defendant advised he used a hunting knife.
28   The Defendant advised that he stabbed Neil in the chest, neck, stomach and slit his throat like a deer.

     Government’s Sentencing Memorandum                5
      Case 1:18-cr-02023-SAB         ECF No. 114         filed 07/10/20   PageID.375 Page 6 of 8




 1   including convictions for third degree assault, residential burglary, being a felon in
 2
     possession of a firearm, and escape. Furthermore, on January 31, 2019, the
 3
 4
     Defendant was sentenced to 416 months for an unrelated first degree murder. The

 5   Defendant has repeatedly demonstrated that he is a danger to the community.
 6
            5. The need for the sentence imposed to provide Defendant with needed
 7             educational or vocational training, medical care, or other correctional
 8             treatment in the most effective manner.
 9
            The Defendant appears to be in need of or substance abuse treatment.
10
     Furthermore, the Defendant appears to be in need of additional educational and/or
11
12   vocational skills.
13
                                                  III.
14
15
                   GOVERNMENT’S SENTENCING RECOMMENDATION
16
17          Based upon the facts of the instant case, the government believes that a term
18
     of confinement of 292 months, followed by 5 years of supervised release, is a
19
     reasonable sentence sufficient, but not greater than necessary, to comply with the
20
21   purposes set forth in 18 U.S.C. § 3553(a)(2), considering the other factors listed in
22
     § 3553 (a).
23
24          The government recommends that the Defendant be ordered to pay
25   $6,170.00 to the Crime Victims Compensation Program, and $136.21 to the
26
     Gardner Funeral Home, for funeral expenses.
27
28

     Government’s Sentencing Memorandum       6
      Case 1:18-cr-02023-SAB         ECF No. 114   filed 07/10/20   PageID.376 Page 7 of 8




 1
 2
 3          Respectfully submitted this 10th day of July 2020.
 4
 5                                            WILLIAM D. HYSLOP
 6                                            United States Attorney

 7
 8                                            s\ Thomas J. Hanlon
                                              THOMAS J. HANLON
 9
                                              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Government’s Sentencing Memorandum       7
      Case 1:18-cr-02023-SAB         ECF No. 114   filed 07/10/20   PageID.377 Page 8 of 8




 1          I hereby certify that on July 10, 2020, I electronically filed the foregoing
 2
     with the Clerk of the Court using the CM/ECF which will send notification of such
 3
 4
     filing to the following: Roger James Peven

 5
 6
                                              s\ Thomas J. Hanlon
 7                                            THOMAS J. HANLON
 8                                            Assistant United States Attorney
                                              United States Attorney’s Office
 9
                                              402 E. Yakima Ave., Suite 210
10                                            Yakima, WA 98901
                                              (509) 454-4425
11
                                              Fax (509) 249-3297
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Government’s Sentencing Memorandum       8
